DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6, 10-14, and 16-19 of the amended claim set received 5/13/2022 are pending.  Claims 7-9, 15, and 20 have been canceled.
Election/Restrictions
Claims 1, 3-6, 10-13, and 16-18 are allowable. The restriction requirement of process or apparatus, as set forth in the Office action mailed on 10/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 13, 14, 16, and 17, directed to the withdrawn process are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Trent Hoffman on 6/15/2022.
The application has been amended as follows: 

Claim 1. An attachment system for an exhaust component, comprising: 
a radial attachment flange of the exhaust component; [and]
a radial ring having a radially inner surface configured to contact a radially outer surface of the radial attachment flange in response to heating of the attachment system; and
a radially inner ring having a radially outer surface configured for engagement with a radially inner surface of the radial attachment flange; 
wherein the radial attachment flange exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring; and
wherein the radial ring is a radially outer ring and the radial attachment flange exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring.

Claim 2. Canceled

Claim 3. Now based on claim 1

Claim 10. Now based on claim 1

Claim 13.  (for rejoinder) A method of attaching an exhaust component to an attachment ring, comprising: 
positioning a radially outer ring [[against]] around a radially outer surface of a radial attachment flange of the exhaust component; [[and]] 
securing the radial attachment flange to the attachment ring via a plurality of bolts; and
positioning a radially inner ring against a radially inner surface of the radial attachment flange of the exhaust component; 
wherein the radial attachment flange exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring;
wherein the radial attachment flange exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring; and 
[[the]]a radially inner surface of the radially outer ring is configured to contact the radially outer surface in response to heating of the radial attachment flange and the radially outer ring.

Claim 14. Canceled.

Claim 16. Now based on claim 13.

Claim 18.  An exhaust system for a gas turbine engine, comprising: 
an exhaust component having a radial attachment flange; 
an attachment ring configured to secure the exhaust component to the gas turbine engine; and 
a radial ring having a radially inner surface configured to contact a radially outer surface of the radial attachment flange in response to heating of the exhaust system;
 a radially inner ring having a radially outer surface configured for engagement with a radially inner surface of the radial attachment flange; 
wherein the radial attachment flange exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring; and
wherein the radial ring is a radially outer ring and the radial attachment flange exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring.

Claim 19. Canceled

REASONS FOR ALLOWANCE
Claims 1, 3-6, 10-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Lu (US 2016/0131083) is viewed as the closest prior art.  Regarding Claim 1, Lu discloses in Figs. 3-4, an attachment system for an exhaust component (read abstract), comprising: a radial attachment flange 220+390 of the exhaust component; and a radial ring 230 having a radially inner surface configured to contact a radially outer surface (specifically at 390 as can be seen going from Fig. 3 to Fig. 4) of the radial attachment flange 220+390 in response to heating of the attachment flange (read para. 0022); wherein the radial ring 230 is a radially outer ring (with respect to flange 220+390) and the radial attachment flange (portion 220) exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring 230 (read para. 0018).  Lu does not disclose “a radially inner ring having a radially outer surface configured for engagement with a radially inner surface of the radial attachment flange; wherein the radial attachment flange exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring,” and no reference is found which reasonable modifies Lu to include this feature.
The same basic reasoning is applied to claims 13 and 18.
Claims 3-6, 10-12 and 16-17 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                Primary Examiner, Art Unit 3741                                                                                                                        Examiner, Art Unit 3741